Exhibit 10.8

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (“Amendment”) is entered into effective December 14, 2016 (the
“Effective Date”), by and between Chiasma (Israel) Ltd., registration number
513104026, a company incorporated in the State of Israel (the “Company”), and
Roni Mamluk (“Executive”).

WHEREAS, the Company and Executive entered into an Employment Agreement dated
December 16, 2014, as amended on November 15, 2016 (the “Employment Agreement”);
and

WHEREAS, the Company and Executive wish to amend certain provisions of the
Employment Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, intending to be legally bound, the parties
hereto agree as follows:

 

  1. Each reference in the Employment Agreement to the “New CEO” is replaced by
“CEO.”

 

  2. Section 2 of the Employment Agreement is hereby deleted and replaced with
the following:

EMPLOYMENT; CONSULTING RELATIONSHIP.

2.1 (a). Employment. The Company hereby continues to employ Executive as the
Chief Development Officer of the Company, as described herein, until March 31,
2017, unless the Executive’s employment is earlier terminated as provided in
Section 8, or unless Executive and the Company agree to extend the March 31,
2017 date. March 31, 2017, or any later termination date agreed-to by Executive
and the Company, is referred to as the “Automatic Termination Date.” The
Executive’s termination on the Automatic Termination Date (if applicable) is
referred to as an “Automatic Termination.” Executive’s position shall be full
time. Executive agrees to be employed by the Company in such capacity and to
discharge and perform faithfully and to the best of her ability such duties and
services of an executive, administrative and managerial nature consistent with
her position, as applicable, as shall be specified and determined from time to
time by the Board of Directors of Parent (the “Board”) or the Company’s Chief
Executive Officer (the “CEO”) after consultation with Executive.

2.1(b). Consulting Relationship. If Executive remains employed with the Company
until the Automatic Termination Date, effective as of such Automatic Termination
Date, Executive shall immediately, without any break in service to the Company,
commence a consulting relationship with the Company pursuant to the Consulting
Agreement attached hereto as Exhibit A (the “Consulting Agreement”). If
Executive does not remain employed with the Company until the Automatic
Termination Date, Executive shall not commence the consulting relationship and
the Consulting Agreement shall be void ab initio, unless the Company in its sole
discretion elects to offer the Consulting Agreement to Executive.



--------------------------------------------------------------------------------

  3. Section 3 of the Employment Agreement is amended by adding, at the end of
the first sentence after the word “Business,” the words “provided that, during
the Employment Period, Executive may serve on one outside board seat and may be
engaged as a consultant outside of the Company, further provided that such board
seat and consultant activity does not conflict with Executive’s duties to the
Company, including without limitation the Confidentiality, Non-Competition,
Non-Solicitation and Intellectual Property Assignment Agreement.”

 

  4. Section 6.1(a) of the Employment Agreement is hereby deleted and replaced
with the following: “Effective on January 1, 2017, the Company shall pay
Executive a gross monthly salary of $26,250 US (the “Salary”) for her services
up to and including the earlier to occur of (i) the Automatic Termination Date
or the (ii) date Executive resigns without Good Reason.”

 

  5. The Employment Agreement is amended by adding the following Section:

6.12 Stay Bonus. Should the Executive remain employed until the Automatic
Termination Date, the Company shall pay the Executive a “Stay Bonus” equal to
Executive’s Bonus, pro-rated based on the number of days that the Executive was
employed by the Company in the year 2017. The Bonus shall be paid in July 2017.

 

  6. Section 7 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

 

  7. EQUITY

7.1 Additional Stock Option Grant. Upon the Effective Date of the Amendment to
the Employment Agreement dated on or about December 14, 2016 (the “Amendment
Effective Date”), the Company shall grant Executive an option to purchase 70,000
shares of common stock of the Parent at the stock’s closing trading price on
such Amendment Effective Date. The option will vest over four (4) years, with
25% of the shares vesting on the one year anniversary of the grant date and the
remaining 75% of the shares vesting in equal quarterly installments over the
following thirty-six (36) months, in each case subject to Executive’s continued
service relationship (which shall include, as applicable, Executive’s service to
the Company as a consultant and/or to the Parent on the Board) on each
applicable vesting date (the “Additional Stock Option Grant”). Executive’s
eligibility for stock options will be governed by the Plan and any associated
stock option agreement required to be entered into by Executive and the Parent.

7.2 Extension of Exercise Period on Certain Employee Stock Options.
Notwithstanding anything to the contrary in the Plan or any stock option

 

2



--------------------------------------------------------------------------------

agreement, if Executive is terminated by the Company without Cause prior to the
Automatic Termination Date, and if (i) the Company does not enter into the
Consulting Agreement with Executive and (ii) Executive is not appointed to the
Board, in each case ((i) and (ii)) within 90 days after the effective date of
the termination of Executive’s employment, then, effective as of such date, the
post-termination exercise period for all of the vested option shares granted to
Executive during the Executive’s employment with the Company, other than the
Additional Option Grant and other than any other equity awards that may be
granted by the Company to the Executive after the Amendment Effective Date (such
vested option shares, the “Specified Options”), shall be extended until the
earlier of two years from the effective date of the termination of Executive’s
employment or the ten-year anniversary of the date of grant. For the avoidance
of doubt, (i) for as long as Executive is an employee of the Company under the
Employment Agreement, a consultant under the Consulting Agreement or a member of
the Board, all shares subject to the Executive’s stock options shall continue to
vest and become exercisable, subject to the terms of the Plan and any associated
stock option agreement (which terms include expiration of the options on the
ten-year anniversary of the date of the grant); and (ii) this Section 7.2 does
not extend the exercise period of any shares subject to the Additional Option
Grant or any other equity awards that may be granted by the Company to the
Executive after the Amendment Effective Date, which exercise period(s) shall be
governed by the Plan and the applicable stock option agreement.

 

  7. Section 9.1 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

Termination for Cause. If Executive’s employment shall be terminated for Cause,
the Company shall pay Executive’s Salary until the date of termination and
Executive will not be entitled to any other payments, including any Statutory
Severance Amount (as defined below).

 

  8. Section 9.2 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

Automatic Termination; Resignation Without Good Reason. If an Automatic
Termination occurs, or if Executive resigns without Good Reason before the
Automatic Termination Date, then, subject to Executive signing a general release
of known and unknown claims against the Company and its affiliates, in
substantially the form attached hereto as Appendix B (the “Release”), within
thirty (30) days following the date of such termination or resignation (as
applicable) and Executive’s continued compliance with her undertakings and
obligations under Sections 10 – 12 of this Agreement, (y) all Specified Options
will become fully vested and exercisable as of such date; and (z) within thirty
(30) days following her date of termination, the Company shall pay Executive
(i) a lump-sum amount equal to twelve (12) months of her Salary in effect on the
date of termination, (ii) a lump sum amount equal to the Prior Year Bonus and
(iii) any Statutory Severance Amount.

 

3



--------------------------------------------------------------------------------

  9. Section 9.3 of the Employment Agreement shall be revised by the addition of
the following sentence before the words “the Company shall pay Executive” on the
fifth line of the first paragraph:

“all Specified Options will become fully vested and exercisable on the date of
termination; and”

 

  10. Except as so amended, the Employment Agreement is in all other respects
hereby confirmed and defined terms used but not defined herein shall have the
meanings set forth in the Employment Agreement.

 

  11. The Company currently anticipates that, should Executive remain employed
until the Automatic Termination Date, and subject to Board approval, Executive
will be appointed to the Board effective as of the Automatic Termination Date or
reasonably promptly thereafter further entitling Executive to the compensation
described in the Company’s Non-Employee Director Compensation Policy in effect
at the time of her appointment.

 

  12. For the avoidance of doubt, Chiasma, Inc. (the “Parent”) acknowledges and
agrees that it has waived the offset described in Section 1 of the Bonus
Agreement between Executive and Parent, dated April 8, 2013.

 

  13. This Amendment may be signed and delivered in counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same document. The execution and delivery of this Amendment may be
evidenced by a facsimile or electronically.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

CHIASMA (ISRAEL) LTD. By:  

/s/ Mark J. Fitzpatrick

Name:   Mark J. Fitzpatrick Title:   President and Chief Executive Officer
EXECUTIVE

/s/ Roni Mamluk, Ph.D.

Roni Mamluk, Ph.D.

 

Chiasma, Inc. hereby guarantees the performance of the Company’s obligations
under this Amendment. CHIASMA, INC. By:  

/s/ Mark J. Fitzpatrick

Name:   Mark J. Fitzpatrick Title:   President and Chief Executive Officer

[Signature Page to Amended Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A: CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (“Agreement”) is made and entered into on
this      day of             , 2017, by and between Chiasma (Israel) Ltd.,
located at 2 Ilan Ramon Street, Entrance D, 2nd Floor, Ness Ziona, 7403635,
Israel, P.O. Box 4086 (“Chiasma”) and Roni Mamluk, whose address is 3 Gefen
Street, Mazkeret Batia, Israel 7680400 (“Consultant”). Chiasma and Consultant
are referred to herein each individually as a “Party” and collectively as the
“Parties.” This Agreement shall be effective as of the “Automatic Termination
Date,” (the “Effective Date”) as defined in the Employment Agreement between
Consultant and Chiasma dated December 16, 2014, as amended via the Amendment to
Employment Agreement dated November 15, 2016, as further amended via the
Amendment to Employment Agreement dated December 14, 2016 (the “Amended
Employment Agreement”). Should the Consultant not remain employed with Chiasma
until the Automatic Termination Date, this Agreement shall be void ab initio,
unless Chiasma in its discretion elects to enter into this Agreement with
Consultant.

WHEREAS, Chiasma desires to retain the services of Consultant as an independent
contractor with respect to certain activities as described in this Agreement,
and Consultant wishes to provide such services as described in this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Chiasma and Consultant agree as follows:

1. Services.

1.1. General. Consultant shall provide for Chiasma the services set forth on
Exhibit 1 (“Services”). Consultant shall perform the Services in a professional,
workmanlike, and efficient manner consistent with applicable standards for the
performance of similar services in Consultant’s industry. Consultant agrees to
devote 20% of Consultant’s time to these Services (i.e. 36 hours during each
calendar month). Consultant shall be in regular contact with representatives of
Chiasma to coordinate efforts and provide updates with respect to the status of
the Services. Consultant will not make use of any confidential or proprietary
information belonging to any third party while performing the Services.
Consultant shall not subcontract any of his or her obligations under this
Agreement unless Chiasma gives its prior written approval and Consultant enters
into a written agreement with the applicable subcontractor that is acceptable to
Chiasma.

1.2. Compliance. Consultant shall perform the Services in accordance with
(i) the terms and conditions of this Agreement; (ii) the policies, procedures,
and instructions of Chiasma applicable to the Services; and (iii) all Israeli,
U.S. and other laws, rules, and regulations, and industry codes of conduct
(including, but not limited to, privacy laws and the U.S. Foreign Corrupt
Practices Act of 1977) that apply to the provision of the Services.

1.3. Qualification. Consultant represents and warrants that (i) he or she has
the necessary expertise, knowledge, experience, capability, skills, and
resources for the performance of the Services and (ii) Consultant will at all
times during the Term (as defined below) be licensed, registered, or otherwise
qualified as required by applicable laws, regulations, policies, and
administrative requirements to conduct Consultant’s business and provide the
Services.

1.4. No Conflict. Consultant represents and warrants that (i) the execution and
performance of this Agreement will not result in any violation of any laws,
regulations, or other requirements or cause Consultant to breach any contractual
or policy commitment by which Consultant is bound (including, but not limited
to, any policy of Consultant’s employer) and (ii) there is no legal, commercial,
contractual, policy, or other restriction that precludes or might preclude
Consultant from fully performing his or her obligations under this Agreement.

1.5. No Debarment. Consultant represents and warrants that (i) Consultant is not
and has not been under investigation or subject to a pending action for civil
fraud or a criminal offense related to the provision of health care items or
services, (ii) Consultant has not been excluded from participation in any
government health care program, (iii) Consultant has not been debarred under
Section 306(a) or 306(b) of the Federal Food, Drug and Cosmetic Act (codified at
21 U.S.C. §§ 335a(a)-(b)), and (iv) Consultant has no conviction on his or her
record for which Consultant could be so debarred. If at any time during the Term
and for three (3) years thereafter Consultant becomes subject to any criminal or
disciplinary findings for which a person could be debarred, excluded, or
otherwise ineligible under applicable laws, rules, or regulations, Consultant
will immediately notify Chiasma of any such development. This Section 1.6 will
survive the expiration or termination of this Agreement for three (3) years.



--------------------------------------------------------------------------------

2. Representations and Warranties.

2.1. Declaration of Intent. The Consultant declares and confirms that according
to his/her request and wish Chiasma has engaged with him/her as an independent
contractor under this Agreement. The Consultant further declares that he/she is
not interested to provide the Services hereunder as an employee of Chiasma, but
as an independent contractor.

2.2. Professionalism. The Consultant undertakes to perform his/her duties and
obligations under this Agreement with the highest degree of professionalism and
to the full satisfaction of Chiasma.

2.3. Notice of Potential Conflict. The Consultant shall inform Chiasma,
immediately upon becoming aware of every matter in which he/she has a personal
interest and which might give rise to a conflict of interest with his/her duties
under the terms of this Agreement.

2.4. The Consultant shall not receive any payment and/or benefit from any third
party, directly or indirectly in connection with his engagement by Chiasma. In
the event the Consultant breaches this Section 2.4, without derogating from any
of Chiasma’s rights by law or contract, such benefit or payment shall become the
sole property of Chiasma and Chiasma may set-off such amount from any sums due
to the Consultant.

2.5. The Consultant undertakes to use Chiasma’s equipment and facilities only
for the purpose of the Services. The Consultant acknowledges that Chiasma is
permitted to have access to any files and transmissions stored or held in
Chiasma’s computers and that such content is owned by Chiasma.

3. Consideration.

3.1. Fees. In consideration for the performance of the Services, Chiasma shall
pay Consultant the fees set forth in Exhibit 1 in accordance with the payment
schedule contained therein. The fees set forth in Exhibit 1 constitute the only
consideration payable by Chiasma for the performance of the Services. Any other
payments or costs that are not included in Exhibit 1must be pre-approved by
Chiasma in writing.

3.2. Equity. Consultant’s unvested shares of common stock of Chiasma, Inc. (“the
“Parent”) shall continue to vest during the Term, and shall remain subject to
the applicable equity incentive plan of Chiasma (the “Plans”) and the associated
stock option agreement(s) between Consultant and the Parent (the “Equity
Documents”).

3.3. Invoicing. If requested by Chiasma, Consultant will provide Chiasma with
monthly invoices for Consultant’s performance of the Services as set forth in
Exhibit 1.

3.4. Taxes. All amounts payable to Consultant under this Agreement are inclusive
of all taxes. Chiasma shall deduct withholding tax (if imposed on the
Consultant) from the payments payable to Consultant, as prescribed by applicable
law, unless the Consultant provides Chiasma with evidence of an exemption from
the payment of withholding tax. Consultant shall bear sole responsibility for
reporting and paying all applicable taxes, duties and fees in connection with
payments made by Chiasma hereunder. This Section 3.4 will survive the expiration
or termination of this Agreement.

3.5. Board Seat. Chiasma anticipates that, should Consultant remain employed
until the Automatic Termination Date, and subject to the approval of the Board
of Directors of Parent (the “Board”), Consultant will be appointed to the Board
on or about the Automatic Termination Date or reasonably promptly thereafter,
further entitling Consultant to the cash and equity compensation described in
the Company’s Non-Employee Director Compensation Policy in effect at the time of
her appointment.

3.6. Extension of Exercise Period for Specified Options. Notwithstanding
anything to the contrary in the Plan or any stock option agreement, if
Consultant is terminated without Justifiable Cause, then the post-termination
exercise period for all of the Specified Options (as defined in the Amended
Employment Agreement) shall be extended until the earlier of (i) two years from
the date in which Consultant no longer serves as a Consultant hereunder or a
member of the Board and (ii) the ten-year anniversary of the date the options
were granted.

4. Confidential Information.

4.1. General. In connection with the negotiation and performance of this
Agreement, Consultant will receive from Chiasma information, in various media,
that is proprietary or confidential to Chiasma (“Confidential Information”)
whether or not marked or identified as “Confidential Information” by Chiasma.
Confidential Information shall include, but shall not be limited to, human
resources information, business or financial information, clinical or scientific
information, regulatory information, information regarding research and
development related to actual or anticipated products, inventions, whether
patentable or non-patentable, discoveries, innovations, designs,

 

2



--------------------------------------------------------------------------------

drawings, sketches, diagrams, formulas, computer files, computer programs,
hardware, software or other products, product definitions, product research,
manuals, selection processes, data, methods of manufacture, planning processes,
trade secrets, business secrets, business plans, copyrights, proprietary
information, customer lists, names of clients, list of suppliers, marketing
plans, strategies, forecasts, business forecasts, processes, finances, costing,
sales, prices, terms of payment, formulae, know-how, improvements and
techniques, information of a confidential or proprietary nature belonging to
third parties with whom Chiasma may have business dealings, and any other
information which, by its nature, a reasonable person would consider
confidential. As between Chiasma and Consultant, all Confidential Information
shall be owned by and remain the property of Chiasma and nothing in this
Agreement shall grant to Consultant any right, title, or interest in such
information.

4.2. Exclusions. Confidential Information does not include information that
(i) is or becomes publicly available other than by a breach of this Agreement;
(ii) is disclosed to Consultant by a third party that is legally entitled to
disclose such information; (iii) Consultant demonstrates was known by him or her
prior to receipt under this Agreement; or (iv) is developed by Consultant
independently of and without reference to any disclosures made by Chiasma of
such information as demonstrated by the Consultant’s written records.

4.3. Restrictions on Use and Disclosure. Except as otherwise expressly permitted
by this Agreement, Consultant shall maintain in confidence all Confidential
Information, either during or after the term of Consultant’s service with
Chiasma, using the same degree of care as Consultant uses to protect her own
confidential information of like nature, but not less than a reasonable degree
of care. Except as otherwise permitted by this Agreement, Consultant may use and
duplicate Confidential Information solely as necessary to perform his or her
obligations under this Agreement and shall not disclose Confidential Information
to any third party either during or after the term of Consultant’s service with
Chiasma.

4.4. Legally Compelled Disclosure. If Consultant is required to disclose
Confidential Information by court order or applicable law, Consultant shall
immediately notify Chiasma in writing and, at Chiasma’s election, cooperate with
Chiasma in the event Chiasma challenges such disclosure obligation.
Notwithstanding anything to the contrary herein, Consultant acknowledges receipt
of the following notice under 18 U.S.C § 1833(b)(1) that an individual shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
the event that Chiasma determines that it has an obligation produce or disclose
information related to the Services, Consultant agrees to cooperate with Chiasma
as needed to preserve, collect, and disclose all information that Chiasma deems
relevant to such obligation.

4.5. Return and Destruction. Upon the expiration or termination of this
Agreement or at any other time upon Chiasma’s request, Consultant will return to
Chiasma or destroy (at the sole direction of Chiasma) all Confidential
Information.

4.6. Survival. This entire Section 4 will survive the expiration or termination
of this Agreement.

5. Proprietary Rights.

5.1. Work Product. The Consultant agrees that the Confidential Information and
all memoranda, books, notes, records, charts, formula, specifications,
presentations, lists, drafts, patent applications and other documents, as well
as any inventions, improvements, mask works, discoveries or works, work product,
results, reports, original works of authorship, developments, improvements,
ideas, know-how, techniques, methods, processes, research, documents, or idea
expressions, whether or not capable of being patented or copyrighted, and any
and all derivatives related thereto, which the Consultant may conceive, make,
develop, author, or work on, in whole or in part, independently or jointly with
others during the term of the Consultant’s service with Chiasma or following its
service with Chiasma, which are either (i) related to the Chiasma’ business,
including but not limited to octreotide capsules or TPE technology or actual or
demonstrably anticipated research or development; or (ii) resulting directly or
indirectly from any service the Consultant performed for Chiasma; or
(iii) developed in whole or in part on Chiasma’s time or with the use of any
Chiasma’s equipment, supplies, facilities, or trade secret (together “Work
Products”), are and shall be Chiasma’s sole and exclusive property. Consultant
hereby transfers and assigns to Chiasma all ownership and right, title, and
interest in the Work Products such that Chiasma shall enjoy and shall be
entitled to exercise all the rights of a sole, exclusive holder in such Work
Products. All Work Products in fixed form which are made by Consultant (solely
or jointly with others) within the scope of the Services are “works made for
hire” as that term is defined in the United States Copyright Act at 17 U.S.C.
§§101 et seq.

 

3



--------------------------------------------------------------------------------

5.2. No Grant of License. Nothing contained herein shall be deemed to grant
Consultant or any other individual or entity a license to use the Work Products
or any other Confidential Information for any purposes whatsoever except for the
performance of the Services pursuant hereto. Upon expiration or termination of
this Agreement or upon any earlier request by Chiasma, Consultant will promptly
return to Chiasma all Work Products in his or her possession.

5.3. Assignment of Rights. Furthermore, without additional compensation or
consideration, the Consultant hereby assigns and will in the future assign to
Chiasma, without any consideration compensation or right to royalty, any right,
title and interest the Consultant may have worldwide in such Work Products and
any copyrights, patents, mask work rights or other intellectual property rights,
including the Moral Right, insofar as the Consultant has or shall have such
rights and any and all derivatives relating thereto and the Consultant shall
provide any assistance required by Chiasma to perfect such protection. “Moral
Rights” mean any rights of paternity or integrity, any right to claim authorship
of an invention, to object to any distortion, mutilation or other modification
of, or other derogatory action in relation to, any invention, whether or not
such would be prejudicial to his/her honor or reputation, and any similar right,
existing under judicial or statutory law of any country in the world, or under
any treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right”.

5.4. Warranty; IP Indemnification. Consultant warrants that, to the Consultant’s
knowledge, without any verification or investigation, the Work Products which
the Consultant may conceive, make, develop or author, shall be original works
and not protected by any right of any third party. If the Consultant at any time
during the Term learns that any Work Product is not original work or that any
part of any Work Product is protected by any right of any third party, the
Consultant promptly shall notify Chiasma.

5.5. Disclosure of Work Product. The Consultant will promptly disclose and
describe to Chiasma all the Work Products which the Consultant may conceive,
make, reduce to practice, develop, author, or work on, in whole or in part,
independently, or jointly with others, during the period of the Consultant’s
service with Chiasma, which either; (i) relate to the Chiasma’s business or
actual research or development; or (ii) are developed in whole or in part on
Chiasma’s time or with the use of any of Chiasma’s equipment, supplies,
facilities or trade secret information, or (iii) result directly from any work
the Consultant performed for Chiasma.

5.6. Cooperation The Consultant will, at Chiasma’s expense, assist in
preparation and registration of patents and any other intellectual property
right in favor of Chiasma, in any jurisdiction deemed appropriate by Chiasma.
Such assistance shall include, without limitation, the preparation of documents,
drawings and other data and execution of assignments, applications and other
forms. The Consultant agrees to perform this obligation during and after its
service with Chiasma. In order to give full effect to this section the
Consultant hereby irrevocably appoint Chiasma (and its representatives) as the
Consultant’s attorney in fact, authorized in its name and on its behalf to
execute all such documents.

5.7. Survival. This entire Section 5 will survive the expiration or termination
of this Agreement.

6. Indemnification. Consultant shall indemnify and hold Chiasma and its
respective officers, directors, employees, and agents harmless from and against
all third-party claims, demands, fines, or penalties (collectively, “Claims”)
against Chiasma and/or such individuals or entities, including, but not limited
to, reasonable costs of defence, that arise from the wilful misconduct or gross
negligence of Consultant in the performance of obligations under this Agreement.
This Section 7 will survive the expiration or termination of this Agreement
until expiration of the applicable statute of limitations.

7. Status of Parties.

7.1. No Employment Relationship. The Consultant is an independent contractor and
is elected to provide the Services to Chiasma as an independent contractor.
Nothing in this Agreement shall be interpreted or construed as creating or
establishing any partnership, joint venture, employment relationship, franchise
or agency or any other similar relationship between Chiasma and the Consultant.

7.2. Waiver of Claims. The Parties hereby deny and waive any demand, claim
and/or allegation that an employment relationship of any kind has resulted from
this Agreement or from the rendering of the Services.

7.3. Mutual Understanding Regarding Compensation. It is agreed between the
Parties that in the event that, despite Paragraph 7.1 above, a duly authorized
legal body or other authorized forum, orders Chiasma to grant the Consultant the
rights and privileges of an employee for the Services rendered in accordance
with this Agreement, the Consultant’s compensation/salary (including for all
over-time hours, if relevant) shall be 60% of the total

 

4



--------------------------------------------------------------------------------

compensation to which the Consultant is entitled pursuant to this Agreement
commencing on the Effective Date and the Consultant shall return to Chiasma the
remaining 40% of the total compensation paid to the Consultant from the date of
payment by Chiasma up to the date of return by the Consultant.

7.4. Indemnification for Status-Related Costs. In the event Chiasma is demanded
and/or obligated, to pay the Consultant, any amount, or give the Consultant or
any third party any right, deriving from the existence of employer-employee
relationship between the Consultant and Chiasma, the Consultant shall indemnify
Chiasma for any and all costs, liabilities and expenses it may have in
connection with such demand and/or obligation, including the economic value of
such right and including legal expenses

7.5. Taxes. On the basis of his/her status as an independent contractor, the
Consultant will file and be liable for his/her own tax reports including all
income, social security and other taxes due and owing on the consideration
received by him/her under this Agreement. The Consultant shall be solely
responsible for, and shall pay, such taxes in accordance with all applicable
laws. The Consultant shall indemnify Chiasma, its officers, directors and
employees (the “Indemnified Parties”), and hold them harmless from and against
any and all claims, losses, liabilities, damages, judgments, fines, fees, costs
or expenses, including without limitation reasonable attorneys’ fees and
disbursements incurred in connection with any claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative, arising
out of or in connection with any taxes payable in connection with the
compensation for the Services provided hereunder.

7.6. This entire Section 7 will survive the expiration or termination of this
Agreement.

8. Term and Termination.

8.1. Term. The term of this Agreement shall commence on the Effective Date and
shall remain in effect for a period of one (1) year (“Term”), unless earlier
terminated as permitted herein. In the event that this Agreement is terminated,
the Parties will not enter into another agreement for the Services with
requirements or compensation that differ from those set forth herein within one
(1) year after the Effective Date. This Agreement may be renewed for successive
terms of one (1) year each upon the mutual agreement of the Parties.

8.2. Termination. This Agreement may be terminated by either Party with or
without cause at any time, upon ninety (90) days written notice (herein: the
“Notice Period” and “Termination Notice”, respectively).

8.2.1. The Consultant shall, during the Notice Period, continue to provide the
Services to Chiasma. To avoid any doubt, the Consultant’s entitlement to any
remuneration during the Notice Period, under this Section 9.3, shall be subject
to an existing pre-approved order of Services and to the Consultant’s ongoing
cooperation with Chiasma and fulfilment of any duty reasonably required of
him/her during such period.

8.2.2. Notwithstanding the foregoing, if this Agreement is terminated prior to
completion of the Services, then upon Chiasma’s request, Consultant shall
provide Chiasma with all partially completed work product or other Services
developed by Consultant and shall make any improvements or amendments to such
Work Product or other Services reasonably requested by Chiasma prior to the
effective date of termination of this Agreement.

8.2.3. Notwithstanding anything to the contrary, in the event of a Justifiable
Cause (as defined below and subject to any applicable law), Chiasma shall be
entitled to terminate this Agreement immediately without prior written notice
and this Agreement and the relationship shall be deemed effectively terminated
as of the time of delivery of such notice. The term “Justifiable Cause” shall
mean (a) the commission of any act of fraud, embezzlement or dishonesty, any
unauthorized use or disclosure of Confidential Information or trade secrets of
Chiasma (or any parent or subsidiary); or (b) the refusal to perform the duties
associated with the Consultant’s position, which is not cured within 30 days
following a notice specifying the duties which Chiasma contends were willfully
not performed; (c) the Consultant’s conviction of a felony or of any crime
involving moral turpitude, fraud or misrepresentation (the conviction may or may
not be related to Chiasma); or (d) any other intentional misconduct adversely
affecting the business or affairs of Chiasma (or any parent or subsidiary
thereof) in a material manner.

8.2.4. In the event of the termination of this Agreement without a Justifiable
Cause, Chiasma shall pay Consultant any outstanding pro rata fees for Services
performed as of the date of termination. Immediately following the termination
of this Agreement, Consultant shall: (1) return to Chiasma all documents,
drawings, magnetic media, letters, reports and all other documents belonging to
Chiasma and/ or related to Chiasma’s activities and/or to the Services; and
return any equipment and/or other property of Chiasma; (2) erase, at Chiasma’s
offices and in the presence of Chiasma’s representative and upon scheduling in
advance with the Chiasma, all information relating to Chiasma or its activities
which exists in the Consultant’s personal computer(s); (3) assist in the
transferring of the, matters and documents under the Consultant’s supervision to
whomever Chiasma shall determine.

 

5



--------------------------------------------------------------------------------

9. Miscellaneous.

9.1. Use of Names. Except in connection with her work description or title,
Consultant will not use Chiasma’s name, or Chiasma’s logo or trademark in any
release, notice, or other publication without the express prior written consent
of Chiasma, which consent shall not be unreasonably withheld, except as required
by applicable law. This Section 10.1 will survive the expiration or termination
of this Agreement for one year following the date of the Agreement’s expiration
or termination.

9.2. Governing Law; Jurisdiction. This Agreement shall be construed under the
laws of the State of Israel without regard to conflict of law provisions
thereof. The parties submit to the exclusive jurisdiction of the competent
courts of Tel Aviv-Jaffa in any dispute related to this Agreement. This Section
will survive the expiration or termination of this Agreement.

9.3. Assignment. Except as specifically set forth herein, this Agreement, and
the rights and obligations hereunder, may not be assigned, transferred, or
subcontracted by either Party without the express written consent of the other
Party, which shall not be withheld unreasonably, provided that Chiasma may
assign or otherwise transfer this Agreement to any buyer of any of Chiasma’s
equity or assets, to any acquirer of Chiasma via merger or to any successor of
Chiasma.

9.4. Insurance. Consultant shall bear sole responsibility for health and
disability insurance, and retirement benefits and other welfare or pension
benefits, if any, and shall indemnify and hold Chiasma harmless from and against
any liability with respect to such costs.

9.5. Entire Agreement; Amendments; Waivers; Authority; Severability. This
Agreement, the Equity Documents and the Confidentiality, Non-Competition,
Non-Solicitation and Intellectual Property Assignment Agreement between
Consultant and the Company dated January 6, 2006, which is incorporated herein
by reference, constitute the entire agreement between the Parties with respect
to the subject matter hereof and supersede all prior agreements or
understandings between the Parties relating to the subject matter hereof,
including without limitation the Amended Employment Agreement. This Agreement
may be amended and any provision may be waived only by a written document signed
by Chiasma and Consultant. A waiver by either Party of any term or condition of
this Agreement in any instance will not be deemed or construed to be a waiver of
such term or condition in any other instance, or a waiver of any other term or
condition hereof. Consultant has the full right, power, and authority to enter
into this Agreement and to perform his or her obligations hereunder. The
unenforceability or invalidity of any provision hereof will not affect the
validity or enforceability of any other provision hereof and the unenforceable
or invalid provision shall be deemed to be replaced by an alternative provision
that complies with applicable law and achieves, to the greatest extent possible,
the same effect as would have been achieved by the invalid or unenforceable
provision. This Section 10.5 will survive the expiration or termination of this
Agreement.

9.6. Counterparts. This Agreement may be executed in any number of counterparts
(including, but not limited to, counterparts transmitted by facsimile or
electronic mail), each of which shall be deemed to be an original, but all of
which taken together shall be deemed to constitute one and the same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement effective as
of the Effective Date set forth above.

 

CHIASMA (ISRAEL) LTD.     CONSULTANT

 

   

 

Signature     Signature

 

   

 

Name     Name

 

   

 

Title     Title

 

7



--------------------------------------------------------------------------------

Exhibit 1

Services, Timeline, and Fees

1. Services. Consultant will perform the following Services for Chiasma:
Supervisory oversight of the Israeli employee team; active participation in
senior management team meetings, strategic input on regulatory/clinical
development of Mycapssa and TPE-related products or programs; Active
participation in partnering activities; service on Chiasma’s Disclosure
Committee; and other services as reasonably requested by the Company.

2. Scope of Services and Timeline.

The Services shall be performed on a full month to month basis, during 36 net
monthly hours.

Consultant shall provide the Services on site at Chiasma, Ltd. Offices, whenever
possible.

3. Fees.

Chiasma shall pay Consultant the following fees for Consultant’s provision of
the Services:

 

  3.1. A monthly fee of $6,825 (the “Monthly Fee”).

 

  3.2. All payments shall include V.A.T., if required by law, which shall be
added to the Monthly Fee set forth above.

 

  3.3. If requested by Chiasma, an invoice or invoices shall be provided by the
Consultant to Chiasma.

 

  3.4. The Consultant shall be solely responsible for the payment of all taxes,
levies, social benefits and any other payments required by applicable law to be
made in connection with this Agreement (except for V.A.T. in accordance with
Section 3.2 of this Exhibit 1, above).

 

  3.5. If withholding taxes are imposed on the Consultant in connection with the
Monthly Fee, Chiasma shall deduct withholding tax from the payments referred to
above, as prescribed by applicable law, unless the Consultant provides Chiasma
with evidence of an exemption from the payment of withholding tax.